Citation Nr: 0603412	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  95-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Dr. R. C-G


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty January 1952 to 
October 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board denied service connection for PTSD in January 1999.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court). The Court remanded 
the case to the Board in January 2000.  The Board again 
denied service connection for PTSD in October 2000, and the 
veteran again appealed to the Court.  In May 2001, the Court 
vacated the Board's October 2000 decision to permit initial 
consideration of the veteran's claim in the context of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In August 
2002, the Board again denied service connection for PTSD.  
The veteran appealed to the Court and, in March 2004, the 
Court vacated the Board's August 2002 decision based on 
38 U.S.C.A. § 5103 and Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In October 2004, the Board remanded the 
case to the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran engaged in combat during his active military 
service; he was awarded the Combat Infantryman Badge and the 
Purple Heart.

2.  Competent medical evidence of a diagnosis of PTSD is not 
of record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service records reveal that he served as an 
infantryman in Korea and was wounded in combat.  His DD-214 
indicates that he received the Purple Heart, the Combat 
Infantryman's Badge, the Korean Service Medal and the United 
Nations Service Medal.  Thus, exposure to combat is shown.  

The veteran's service medical records show no reference to 
any complaints of or treatment for a psychiatric disorder.  
At his October 1953 discharge examination, the mental 
component of the examination was normal.  Thereafter, 
reference to a psychiatric disability is not shown in the 
record until July 1981, when a private examiner diagnosed 
situational depressive state related to a 1979 industrial 
accident.  Thereafter in the 1980's various diagnoses were 
rendered including dysthymic disorder, depression, passive 
personality disorder, depressive neurosis, anxiety, and 
depressive reaction following and/or due to the 1979 
accident.  In March 1991, the veteran's private physician 
indicated that the veteran was being treated for anxiety 
neurosis.  PTSD was diagnosed in a November 1993 private 
examination.  The veteran's thoughts were noted to be often 
about combat and he indicated that he had had flashbacks ever 
since his discharge.  He stated that he avoided watching war 
movies and commented that the Persian Gulf War had aggravated 
his complaints.  He noted that he would become extremely 
nervous whenever there was thunder. That examiner concluded 
that the 1979 industrial accident exacerbated the veteran's 
PTSD.  

The veteran was subsequently examined by VA on several 
occasions and PTSD was not found.  In July 1994, a board of 
two psychiatrists found that he had depressive disorder, not 
otherwise specified.  It was the unanimous opinion of the 
board that there was no minimal criteria for a PTSD 
diagnosis.  The June 1995 report of another board of two VA 
psychiatrists diagnosed depressive disorder, not otherwise 
specified, with anxiety and early organic changes.  A June 
1995 report of VA psychological testing in May 1995 indicated 
that PTSD symptoms were detected, and that there was some 
support for diagnoses of anxiety disorder, not otherwise 
specified, and for depressive disorder with some psychotic 
features.  The veteran's private physician testified at 
hearings at the RO in January 1995 and in March 1996 that the 
veteran had PTSD.  However, the veteran was re-evaluated by 
three VA examiners in June 1996.  Psychological testing was 
done in September 1996, and in a November 1996 addendum 
opinion, the panel of three examiners concluded that the 
appropriate diagnosis was depressive disorder with anxiety, 
organic mental syndrome, not otherwise specified.  The panel 
explicitly reported the absence of PTSD.  It is noted that 
the panel reviewed the veteran's claims file in conjunction 
with the evaluation.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  The Board 
notes that under 38 C.F.R. § 4.125(a), a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of Diagnostic and Statistical Manual for Mental Disorders.  
38 C.F.R. § 4.125 (2005).  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. 38 C.F.R. 3.304(f) (1996).  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  However, this 
regulation was amended in June 1999 and, in part, eliminated 
the requirement of a "clear diagnosis." 61 Fed. Reg. 32.807- 
32.808.

The Board finds that the amendments to 38 C.F.R. 3.304(f) 
were to conform the regulation to the Court's holding in 
Cohen, supra, and that elimination of the requirement of a 
"clear diagnosis," lessened the burden on the veteran. 
Therefore, the Board concludes that the veteran will not be 
prejudiced by the Board's adjudication of his claim under the 
revised criteria of 38 C.F.R. § 3.304(f).  

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002. See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board. 

In this case, after weighing and balancing all the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Based on the veteran's Korean War service and the 
medals he has received, the presence of a qualifying stressor 
is conceded in this case.  However, the Board concludes that 
the evidence does not provide either a "clear" diagnosis of 
PTSD or a diagnosis of PTSD in accordance with the provisions 
of 38 C.F.R. § 4.125(a).  

The record is silent to psychological problems for more than 
20 years, from the time of the veteran's discharge from 
service in 1953 until 1979, when the veteran experienced a 
very serious industrial accident post-service. Thereafter, 
the evidence shows that the veteran was diagnosed with 
significant mental pathology associated with that accident.  

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, 
the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  A 
postservice reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  In addition, an examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  In sum, the weight given to the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

The Board considers the opinions of boards and panels of two 
and three VA psychiatrists - all finding no diagnosis of PTSD 
-- to be more probative than the private opinions by one 
private physician, which support the presence of PTSD.  The 
VA opinions are based on extensive review of the veteran's 
claims file including service medical records, private 
medical evidence, examinations, interviews, and psychological 
testing of the veteran.

The private examiner based his written opinion on the 
veteran's history.  In his testimony at the RO hearing in 
March 1996, the examiner stated that he had reviewed the VA 
examination and psychological testing and that it was his 
opinion that the symptoms were supportive of PTSD.  He had 
also testified previously at a hearing in January 1995 that 
the veteran had PTSD.  

In contrast, an in-depth VA psychiatric examination in July 
1994 noted that the veteran had received shrapnel wounds 
while in combat in Korea.  However, the veteran did not bring 
up any specific complaints about his combat experience in 
Korea during examination.  At this time, the board of 
psychiatrists opined that there were no minimal criteria for 
a PTSD diagnosis. During the extensive psychiatric 
examination in May 1995, the veteran indicated that he did 
not watch war movies and that he had trouble controlling his 
reactions.  He described depression, a poor memory, and 
claimed to have nightmares about his combat experiences.  The 
diagnosis was depressive disorder not otherwise specified 
with anxiety and early organic changes.  During a June 1996 
re-examination by the 3 member physician VA panel, the 
veteran stated that he believed that he dreamed of the war 
because he would wake up asking for a rifle, but he admitted 
that he could not recall the dreams.  It was noted that he 
spoke of being wounded in Korea without any evidence of 
traumatic associations with the event.  He reported becoming 
anxious if he watched war movies.  Extensive psychological 
testing, conducted in September 1996, revealed results 
consistent with a primary impression of major depressive 
disorder with "pseudodemential" symptoms.  The panel found no 
PTSD.  Therefore, the Board finds that the VA opinions, based 
on extensive objective review of the veteran's claims file as 
well as several occurrences of examination, interview, and 
psychological testing of the veteran, outweighs the opinion 
of the private physician.  Therefore, the Board concludes 
that there is no competent medical evidence of a diagnosis of 
PTSD of record.

The Board has also considered the veteran's own assertions 
that he has PTSD due to service.  The Board finds that such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran and 
other lay persons are competent to testify as to his in- 
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.   The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Thus, the 
veteran's personal opinion that he has PTSD that is related 
to service is not a sufficient basis for awarding service 
connection.   

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this instance, the Court remanded the veteran's claim to 
the Board in March 2004 specifically for the veteran to be 
provided notice in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA provided the veteran with such 
notice in an April 2005 letter, which satisfied the content 
requirement of a VCAA notice.  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The April 
2005 letter met all four notice requirements.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  In Pelegrini 
the Court left open the possibility that a notice error may 
be found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined on several occasions, he has had a hearing at 
the RO, and records have been obtained.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


